Case: 13-10556      Document: 00512556027         Page: 1    Date Filed: 03/10/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                              No. 13-10556 c/w 13-10562
                                 Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 10, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JAIME FRAIRE,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 6:13-CR-23-1
                             USDC No. 6:13-CR-1-1


Before DAVIS, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM: *
       Jamie Fraire pleaded guilty to illegal reentry following deportation in
violation of 8 U.S.C. § 1326. The district court sentenced Fraire within the
guidelines range to 16 months of imprisonment, to be followed by three years
of supervised release. The court also revoked Fraire’s supervised release on a




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10556     Document: 00512556027     Page: 2   Date Filed: 03/10/2014


                          No. 13-10556 c/w 13-10562

prior conviction and imposed a consecutive sentence of 10 months of
imprisonment. Fraire now appeals.
      For the first time on appeal, Fraire argues that the district court erred
in imposing a term of supervised release in a case involving a deportable alien
without providing fact-specific reasons for its decision to deviate from U.S.S.G.
§ 5D1.1(c)’s recommendation that supervised release not be imposed in such
circumstances. We review this argument for plain error. See United States v.
Dominguez-Alvarado, 695 F.3d 324, 327-28 (5th Cir. 2012). The district court
retains the discretion to impose supervised release in “uncommon cases
[involving a deportable alien] where added deterrence and protection are
needed.” Id. at 329.
      In sentencing Fraire, the district court specifically stated that supervised
release was imposed as an additional potential sanction should Fraire attempt
to return illegally. Consequently, Fraire has shown no plain error on the part
of the district court in imposing a term of supervised release. See id. at 329-
30; see also United States v. Becerril-Pena, 714 F.3d 347, 349-51 (5th Cir. 2013)
(finding no error in imposition of supervised release where district court noted
that the sentence adequately addressed the 18 U.S.C. § 3553(a) factors).
      Fraire raises no claims of error with respect to the revocation proceeding
or the revocation sentence. Thus, he has abandoned any issues on appeal
regarding the revocation judgment. See Yohey v. Collins, 985 F.2d 222, 224-25
(5th Cir. 1993).
      Accordingly, the judgment of the district court is AFFIRMED.